IN THE SUPREME COURT OF IOWA

                                   No. 20–0359

                  Submitted March 24, 2022—Filed June 17, 2022


STATE OF IOWA,

      Appellee,

vs.

WALTER LEE MILLER JR.,

      Appellant.


      On review from the Iowa Court of Appeals.




      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      A defendant appeals his convictions, arguing the district court erred by

granting his appointed counsel’s motion to withdraw and by concluding the

defendant waived his right to counsel. DECISION OF COURT OF APPEALS AND

DISTRICT COURT JUDGMENT AFFIRMED.



      Christensen, C.J., delivered the opinion of the court, in which all justices

joined. Appel, J., filed a concurrence.
                                       2


      Thomas Hurd (argued) of Law Office of Thomas Hurd P.LC., Des Moines,

for appellant.



      Thomas J. Miller, Attorney General, Martha E. Trout (argued) and Israel

Kodiaga, Assistant Attorneys General, for appellee.
                                        3


CHRISTENSEN, Chief Justice.

      The district court granted defense counsel’s motion to withdraw from

representation of the defendant about three weeks before the defendant’s speedy

trial expiration date after defense counsel declared further representation of the

defendant would result in counsel’s violation of our professional rules or other

laws. Although the district court offered to appoint another attorney to represent

the defendant, the defendant insisted on representing himself with the

assistance of standby counsel. After conducting colloquies at the withdrawal

hearing and again immediately prior to the start of trial, the district court

concluded the defendant knowingly, intelligently, and voluntarily waived his

right to counsel and allowed the defendant to proceed pro se with the assistance

of standby counsel.

      A jury convicted the defendant on three charges. On appeal, the defendant,

argues the district court abused its discretion by granting defense counsel’s

motion to withdraw and erred in concluding the defendant knowingly,

voluntarily, and intelligently waived his right to counsel. We transferred the case

to the court of appeals, which affirmed the defendant’s convictions.

      On further review, we also affirm the defendant’s convictions. The district

court did not abuse its discretion by granting defense counsel’s motion to

withdraw    based     on   defense   counsel’s   statements    that    professional

considerations required termination of the representation. Additionally, the

district court correctly concluded the defendant knowingly, intelligently, and

voluntarily waived his right to counsel after engaging in a thorough colloquy.
                                         4


      I. Background Facts and Proceedings.

      On August 23, 2019, police officers responded to a disturbance call in

Davenport with reports that Walter Miller Jr. assaulted another man with a

machete. The victim and witnesses reported Miller left the scene “in a silver

Crown Victoria shaped vehicle” to return to his home, where the officers

subsequently arranged a perimeter and conducted a traffic stop on the vehicle

behind Miller’s residence. The search of Miller’s vehicle pursuant to the stop

revealed approximately fifteen grams of methamphetamine. Miller made his

initial appearance the next day on three criminal complaints: possession of a

controlled substance with intent to deliver, failure to affix a drug stamp, and

assault while displaying a dangerous weapon. At Miller’s request, the district

court appointed defense counsel, and that counsel filed an appearance on

Miller’s behalf and waived the preliminary hearing on August 26.

      The State formally charged Miller by trial information on September 17

with possession of methamphetamine with intent to deliver, third or subsequent

offense, in violation of Iowa Code section 124.401(5) (2019), failure to affix a drug

tax stamp in violation of section 453B.12(2), assault while displaying a

dangerous weapon in violation of section 708.2(3), and willful injury causing

serious injury in violation of section 708.4(2). On September 18, Miller entered

a written arraignment and demanded his right to speedy trial. During a pretrial

conference on October 4, a final pretrial conference was set for November 27 and

trial was set for December 2 with a notation that speedy trial required the trial

to be held by December 16, 2019.
                                         5


      On November 19, Miller’s defense counsel filed a motion to withdraw

representation. In relevant part, the motion stated,

             2. Further representation of Defendant would result in me
      violating the Iowa Rules of Professional Conduct and/or other laws.
      I cannot be more specific without violating attorney–client privilege.

             3. I have tried unsuccessfully to resolve the issue.

            4. I am therefore required to withdraw from further
      representation of Defendant pursuant to Iowa Rule of Professional
      Conduct 32:1.16(a)(1).

      The district court held a hearing on this motion on November 26. Defense

counsel reiterated what he stated in his motion to the district court, and the

district court asked Miller if he had “any objection.” Miller responded, “By being

so close to trial, what am I supposed to do?” The district court told Miller that

the State filed a motion to continue but that the court believed there was “a

speedy trial issue.” The State countered, asserting that Miller’s speedy-trial

demand required the trial to be held by December 16 and that the State was

“perfectly willing to try [the case] December 9 or 16” but had a witness availability

issue on December 2. Miller told the district court, “I don’t want to waive my 90

days, if that’s what he’s saying. No.”

      The district court explained to Miller that he had a constitutional right to

counsel but “based on the colloquy that [the court] . . .        had with [Miller’s]

attorney, [the court] believe[s] [it] ha[s] no choice but to grant his application to

withdraw.” However, the district court then reversed its ruling on that issue. The

court told Miller, “[B]ecause you have the right to have an attorney appointed to

represent you, I am willing to appoint another attorney to represent you. Do you
                                                 6


request the appointment of counsel?” Miller replied, “No.” The district court

asked Miller, “Is it your desire, then, to continue in this matter and represent

yourself,” to which Miller answered, “Yes.”

       The district court conducted a Faretta colloquy1 with Miller to determine

whether he knowingly, intelligently, and voluntarily waived his right to counsel.

During that colloquy, Miller indicated he did not have adequate time to discuss

whether he would waive his right to representation with his attorney but also

informed the district court that he did not want any time with his attorney to

discuss the matter. Instead, he wished to proceed with the waiver of an attorney.

The district court also asked then-defense counsel whether he believed it was in

Miller’s “best interests to waive his right to be represented by an attorney.”

Defense counsel stated,

              I think Mr. Miller would be happier if he represented himself.
       I think that he has his own ideas about the best way to try the case,
       and he feels comfortable it’s the best way to do it.

              We haven’t always agreed on certain things, but in terms of
       his -- I think he’s got the ability to come up with the theory of the
       case and to argue it and to question witnesses. Whether it’s gonna
       be successfully, I don’t know.

                But asking me if it’s his best interests, I’m not sure how to
       begin to answer that question. I think Mr. Miller is aware of the
       risks. He’s got a vision for what he wants to do with the case. It’s his
       life. If that’s the way he wants to go, then so be it.




       1Faretta   v. California, 422 U.S. 806, 835 (1975), established what we now call the “Faretta
colloquy” that a district court must perform to ensure that a defendant is knowingly and
intelligently forgoing the traditional benefits associated with the right to counsel by acting pro
se.
                                           7


      The district court again asked Miller if it was his “desire to not have an

experienced, trained, and licensed attorney represent [him]” and whether he

preferred to represent himself. Miller explained, “Well, from what happened

today, I mean, about him getting off my case, I wouldn’t want it to go any longer

than what it’s already been, so I decided to represent myself.” Miller informed

the district court that he had previously represented himself in a past case with

the assistance of standby counsel. Miller proceeded to express his complaints

about his current defense counsel noting, “I’m not getting nothing that I asked

for in my case. I’m not getting my depositions. I’m not getting a certain witness.

I’m not getting certain video footage from officers. I mean, it would be the same.

I mean, I can do everything myself, I feel.” He later explained, “I feel if I go to trial

and if I just tell exactly what happened and how everything happened, I feel like

I would be free, and that’s how I feel.”

      After the district court continued to warn Miller of the perils of

representing himself, Miller requested the assistance of standby counsel.

Defense counsel informed the district court that he believed it would still be

unethical for him to serve as standby counsel under the circumstances because

he would “be in the same ethical situation [he’s] in now” if he had to assist Miller

during the trial. The district court subsequently asked the prosecutor whether

he believed “the matter could be continued to a time within [Miller’s] 90-day

speedy trial demand and still allow standby counsel to be brought up to speed

in this matter, in [his] opinion[.]” The prosecutor answered, “Yeah, I could walk

into this case and be standby counsel. It’d just be an issue as to whether standby
                                         8


counsel was appointed to someone else that has a speedy trial demand on

whatever date we’re dealing with.”

      At the conclusion of the hearing, the district court found Miller made a

knowing, voluntary, and intelligent decision to represent himself, though the

district court also found it “appropriate to appoint standby counsel” and granted

the State’s motion to continue the trial to December 9. The court indicated it

would grant the public defender’s motion to withdraw but only after standby

counsel was in place.

      The next day, November 27, the district court filed a written order granting

defense counsel’s motion to withdraw and appointing another attorney as

standby counsel. Appointed standby counsel entered his appearance that day.

      Just before the jury trial commenced on December 9, the district court

conducted a second colloquy to ensure Miller was making a knowing, voluntary,

and intelligent decision to represent himself. In doing so, the district court asked

Miller, “And what are your reasons for not wanting a court-appointed attorney,

sir?” Miller said, “I did want one,” and elaborated,

      I did have one. He just decided to get off my case right before trial,
      and I wasn’t about to waive my speedy trial, so I had to take it on
      myself. In so many words, I had a lawyer, an appointed attorney all
      the way up until it was time to go to trial and he withdrew the other
      day and he wanted me to waive my 90 days and I decided not to and
      that’s why I’m representing myself.

      Nevertheless, Miller reiterated that he was making the decision to

represent himself with standby counsel. Standby counsel informed the district

court that he “spent time [with Miller] over the past few days . . . going over

everything and discussing the fact that -- I think I used the words ‘he’s running
                                         9


the show,’ I’m just here if he has like a procedure or rule question.” The district

court ultimately concluded Miller “still [made] a knowing, voluntary, and

intelligent decision to represent [himself] in this matter.”

      The jury convicted Miller of possession of methamphetamine, third or

subsequent offense; failure to affix a drug tax stamp; and assault while

displaying a dangerous weapon. Miller stipulated to being a habitual offender.

The district court sentenced him to a term of imprisonment not to exceed fifteen

years for the possession charge, a term not to exceed fifteen years on the drug

tax stamp charge, and a term not to exceed two years on the assault charge. The

district court ordered the two fifteen-year sentences to run concurrently, while

the two-year sentence would run consecutively to the other sentences.

      Miller timely appealed, arguing the district court abused its discretion by

allowing defense counsel to withdraw so close to his trial date and erred by

finding that he knowingly, intelligently, and voluntarily waived his right to

counsel. We transferred the matter to the court of appeals, which affirmed

Miller’s convictions. We granted Miller’s application for further review.

      II. Standard of Review.

      We review a district court’s ruling on defense counsel’s motion to withdraw

for abuse of discretion. State v. Rhode, 503 N.W.2d 27, 35 (Iowa Ct. App. 1993).

An abuse of discretion occurs when the district court’s ruling “is based on clearly

untenable grounds.” Liquor Bike, LLC v. Iowa Dist. Ct., 959 N.W.2d 693, 696

(Iowa 2021) (quoting NuStar Farms, LLC v. Zylstra, 880 N.W.2d 478, 482 (Iowa
                                        10


2016)). We review constitutional claims regarding the right to counsel de novo.

State v. McKinley, 860 N.W.2d 874, 878 (Iowa 2015).

      III. Analysis.

      Miller presents two arguments on appeal. First, he claims the district court

abused its discretion by granting defense counsel’s motion to withdraw so close

to his trial date. Second, Miller maintains he did not knowingly, intelligently, and

voluntarily waive his right to counsel. We address these arguments in turn.

      A. Defense Counsel’s Motion to Withdraw. Miller contends the district

court abused its discretion by granting defense counsel’s motion to withdraw.

Defense counsel cited rule 32:1.16(a)(1) in his motion to withdraw. This portion

of the rule provides, “[A] lawyer shall not represent a client or, where

representation has commenced, shall withdraw from the representation of a

client if: (1) the representation will result in violation of the Iowa Rules of

Professional Conduct or other law.” Iowa R. Prof’l Conduct 32:16(a)(1). At the

hearing on the motion, defense counsel informed the district court that he was

“in a situation for professional considerations where withdrawal is mandatory”

but could not “be more specific without violating privilege.” He reiterated his

belief “that continued representation of Mr. Miller through trial would result in

my either violating a rule of professional conduct or another law. And [he]

attempted to resolve the situation unsuccessfully.”

      Miller seizes on the district court’s statement during the hearing that it

had “no choice but to grant his application to withdraw” and maintains this

conclusion is incorrect because Iowa Rule of Professional Conduct 32:1.16(c)
                                         11


permits the district to use its discretion to order representation to continue.

Notably, the district court explicitly reversed this statement and reserved the

issue for further consideration before providing a written ruling the next day.

Rule 32:1.16(c) states, “A lawyer must comply with applicable law requiring

notice to or permission of a tribunal when terminating a representation. When

ordered to do so by a tribunal, a lawyer shall continue representation

notwithstanding good cause for terminating the representation.” Id. r. 32:1.16(c).

      Miller claims the district court should have “conducted some form of

further inquiry to determine whether Miller believed continued representation by

his current counsel was possible if the Court ordered it.” But, the district court’s

concern in considering a motion to withdraw representation is not “whether [the

client] believed continued representation by his current counsel was possible if

the Court ordered it” as Miller contends. “As we see it, the issue has to do with

disclosure: the question is whether the trial court should require defense counsel

to disclose confidential information when counsel avows that counsel has an

ethical conflict requiring withdrawal.” Maricopa Cnty. Pub. Def. Off. v. Superior

Ct., 927 P.2d 822, 826 (Ariz. Ct. App. 1996). “[S]olicitude for a client’s preference

for retaining their court-appointed attorney does not preclude disqualification

when circumstances require it.” McKinley, 860 N.W.2d at 880. “There are times

when an accused’s right to counsel of choice must yield to a greater interest in

maintaining high standards of professional responsibility in the courtroom,” so

the district court may “disqualify counsel if necessary to preserve the integrity,
                                        12


fairness, and professionalism of trial court proceedings.” State v. Vanover, 559

N.W.2d 618, 626 (Iowa 1997).

      We are not holding that once a defense attorney moves to withdraw,

invoking the Rules of Professional Conduct and client confidentiality, the court

should grant the motion without further inquiry regardless of the defendant’s

objections. Nor are we holding that a district court may not inquire further when

defense counsel moves to withdraw in these situations. Rather, we are simply

reiterating the guidance to the district court and attorneys that is already

established in the comments to our rules of professional conduct and trusting

our district court judges to take the best course of action in each unique

situation.

      Comment 3 to rule 32:1.16 provides,

      When a lawyer has been appointed to represent a client, withdrawal
      ordinarily requires approval of the appointing authority. . . .
      Difficulty may be encountered if withdrawal is based on the client’s
      demand that the lawyer engage in unprofessional conduct. The
      court may request an explanation for the withdrawal, while the
      lawyer may be bound to keep confidential the facts that would
      constitute such an explanation. The lawyer’s statement that
      professional considerations require termination of the representation
      ordinarily should be accepted as sufficient.

Iowa R. Prof’l Conduct 32:1.16 cmt. 3 (emphasis added). Granted, this comment

is not authoritative and uses the term “ordinary” instead of a definitive term like

“always.” But we rely on these comments to “provide guidance for practicing in

compliance with the rules.” Id. Preamble & Scope [14]. The guidance in comment

3 contradicts Miller’s claim that the district court was “required” to inquire

further about “whether Miller believed continued representation by his current
                                         13


counsel was possible if the Court ordered it.” Miller’s failure to offer any authority

to the contrary is also telling.

      Ultimately, “attorneys are officers of the court, and ‘when they address the

judge solemnly upon a matter before the court, their declarations are virtually

made under oath.’ ” Holloway v. Arkansas, 435 U.S. 475, 486 (1978) (quoting

State v. Brazile, 75 So. 2d 856, 860–61 (La. 1954)). “The trial court should give

great weight to a representation by counsel that there is a[n ethical issue],

particularly in the case where the counsel has been appointed by the court rather

than retained by the defendants.” State v. Davis, 514 P.2d 1025, 1027 (Ariz.

1973) (en banc). Though not dispositive, we note that defense counsel who

sought to withdraw in this case is an experienced member of the State Public

Defender’s Office who is well aware of his ethical obligations. Cf. Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Jacobsma, 920 N.W.2d 813, 819 (Iowa 2018) (explaining

that “[y]ears of experience as an attorney can be considered an aggravating

factor” in determining an attorney’s sanction for misconduct); GreatAm. Leasing

Corp. v. Cool Comfort Air Conditioning, Inc., 691 N.W.2d 730, 733 (Iowa 2005)

(noting an attorney’s experience is a factor for the district court to consider in

assessing the reasonableness of attorney fees); Mathison v. Young, 333 N.W.2d

477, 480 (Iowa 1983) (en banc) (holding the court must consider certain factors,

including   an    attorney’s   experience,    in   determining   compensation      for

court-appointed attorneys in juvenile cases). Unless an attorney seeks guidance

from the district court about a potential ethical dilemma in moving to withdraw

or the circumstances raise a specific concern, we should trust that our attorneys
                                         14


know their ethical duties and are acting in good faith when they seek to withdraw

to avoid violating their ethical obligations or the law.

      In State v. Hischke, defense counsel for a defendant charged with

possession of marijuana moved to withdraw on the day the trial was set to begin,

stating that “his client initially claimed ownership of the marijuana but shortly

before the trial . . . denied ownership.” 639 N.W.2d 6, 8 (Iowa 2002). Defense

counsel informed the court,

      It’s my personal belief that Mr. Hischke’s original statements to me
      that the marijuana was his was the truth, and if Mr. Hischke
      requires me to present evidence otherwise I think I would be
      presenting perjured testimony, and so I don’t feel I can ethically be
      permitted to do that. But Mr. Hischke wishes to present that defense
      and that’s, I guess, the dilemma we have here.

Id. The district court did not grant the motion to withdraw but “informed Hischke

he would not be permitted to testify as to the ownership of the marijuana.

Hischke declined to testify and the jury found him guilty as charged.” Id.

(footnote omitted). Hischke appealed, claiming he did not receive effective

assistance of counsel when defense counsel “informed the court he believed his

client was going to present perjured testimony” because counsel did not have

actual knowledge that Hischke’s testimony would be false. Id.

      Although Hischke did not contend counsel violated attorney–client

privilege by explaining his concerns about his client’s intent to perjure himself

to the district court, we stressed that our decision was not an affirmation that

defense counsel “was required to take the particular course of action he chose to

pursue.” Id. at 11. Instead, we recognized that “when counsel is faced with the
                                              15


situation of client perjury,” there are “competing interests at stake.” Id. As we

explained,

       Counsel must contend with duties of zealous advocacy,
       confidentiality, and loyalty to the client. On the other hand, these
       interests are counter-balanced by duties of accountability to the
       courts and justice. In order to accommodate these competing
       interests, there are various appropriate options a lawyer may choose
       among to decide how to handle such a situation.

Id. (emphasis added). Our decision today recognizes those various options before

defense counsel and endorses both defense counsel’s ability to choose the most

appropriate way to handle the situation based on their firsthand experience with

the client and the district court’s discretion in choosing whether to inquire

further about counsel’s reason for moving to withdraw.

       Here, defense counsel declared in his motion to withdraw and at the

hearing on that motion that professional considerations require termination of

the representation but stressed that he could not “be specific without violating

attorney–client privilege.” He reiterated this again when the district court asked

whether he believed it would be unethical for him to serve as standby counsel,

explaining that he would still “be in the same ethical situation [he’s] in now.” The

district court thoroughly examined the situation and conducted the level of

inquiry it believed was best in that situation. We cannot find the district court

abused its discretion by granting defense counsel’s motion to withdraw after

defense counsel stated that professional considerations required termination of

the representation.2


       2See, e.g., State v. Coven, 340 P.3d 1101, 1104 (Ariz. Ct. App. 2015) (“The Arizona Rules
of Professional Conduct provide that a lawyer ‘shall withdraw from the representation of a client
                                                  16


       B Miller’s Waiver of His Right to Counsel. Miller argues he did not

knowingly, intelligently, and voluntarily waive his right to counsel. In summary,

Miller claims his decision to represent himself was not truly voluntary because

he was forced to choose between waiving his right to speedy trial or representing

himself given the short timeline between defense counsel’s motion to withdraw

and his scheduled trial date. The Federal and State Constitutions afford



if . . . the representation will result in violation of the Rules of Professional Conduct or other law.’
Ariz. R. Sup. Ct. 42, ER 1.16(a)(1). Upon filing of such a motion, the trial court must determine
whether good cause has been shown before permitting the withdrawal, Ariz. R. Crim. P. 6.3(b),
and may request an explanation for the withdrawal. Ariz. R. Sup. Ct. 42, ER 1.16, cmt. 3. The
trial court should not condition grant or denial of the request on the attorney’s willingness to
disclose confidential information, rather ‘[t]he lawyer’s statement that professional
considerations require termination of the representation ordinarily should be accepted as
sufficient.’ Id.” (omission and alteration in original) (citations omitted)); State v. Pardo, No.
1409011585, 2015 WL 6509168, at *1 (Del. Super. Ct. Oct. 27, 2015) (“It should not be necessary
to disclose confidential information for the Court to full and fairly consider defense counsel’s
motion to withdraw. The Rules of Professional Conduct expressly address situations in which
the request to withdraw may require balancing of the lawyer’s obligations to maintain client
confidences and to abide by the duty of candor toward the tribunal. As set forth in Comment 3
to Rule 1.16, if defense counsel has concluded that professional considerations require
withdrawal, then defense counsel’s ‘statement that professional considerations require
termination of the representation ordinarily should be accepted as sufficient.’ ”); State v. Smith,
773 S.E.2d 114, 120 (N.C. Ct. App. 2015) (“In light of Comment 3’s recognition [in the
professional rules] that a ‘lawyer’s statement that professional considerations require
termination of the representation ordinarily should be accepted as sufficient’ to permit
withdrawal, we cannot conclude that the trial court’s decision to accept [counsel’s] assertion that
his withdrawal was mandatory in light of his professional considerations was an abuse of
discretion.” (quoting N.C. R. of Prof’l Conduct 1.16 cmt. 3)); Sims v. Sims, 623 S.W.3d 47, 58
(Tex. App. 2021) (“We find Hagger’s motion and her arguments adequately demonstrate good
cause for her to withdraw from the case. We do not agree with Appellant’s assertion that the trial
court judge’s ‘fail[ure] to attempt to discover the factual basis of Hagger’s claimed “conflict of
interest” or the “communication issues” between her and [Appellant] . . . could have been done
in camera.’ Rather, the trial court inquired about the nature of the conflict and Hagger informed
the court divulging the facts involved would violate the attorney–client privilege and potentially
jeopardize Appellant’s case.” (alterations and omission in original)); Sardini Grp., Inc. v. Imperial
Pac. Int’l, 1:20–cv–00007, 2021 WL 6884600, at *2 (D.N. Mar. I. Feb. 12, 2021) (“The Court finds
that Hasselback’s statements that continued representation in this matter would cause him to
violate several ethical obligations trigger mandatory withdrawal under Model Rule 1.16(a) and is
sufficient for granting his motion. The Model Rules, its related comments and caselaw support
the Court’s decision: Hasselback need not be required to provide details, beyond his written
motion, to establish that mandatory withdrawal is warranted. Requiring him to specify the basis
for his mandatory withdrawal could create the untenable situation of an attorney having to
choose between his obligation of candor to the Court and his obligation to maintain his client’s
confidences.”).
                                       17


defendants the right to counsel at all critical stages, but a defendant may choose

to waive this right. State v. Majeres, 722 N.W.2d 179, 182 (Iowa 2006). “A proper

waiver must be voluntary, knowing, and intelligent.” Hannan v. State, 732

N.W.2d 45, 52 (Iowa 2007). Accordingly, courts must “engage the accused in a

colloquy sufficient to apprise a defendant of the dangers and disadvantages

inherent in self-representation” for the defendant to properly waive the right to

counsel. Id. at 53 (quoting State v. Stephenson, 608 N.W.2d 778, 782 (Iowa 2000)

(en banc)).

      “The degree of inquiry necessary to assure a valid waiver varies with the

nature of the offense and the ability of the accused to understand the process.”

Stephenson, 608 N.W.2d at 782. An adequate colloquy examines “the nature of

the charges, the statutory offenses included within them, the range of allowable

punishments thereunder, possible defenses to the charges and circumstances in

mitigation thereof, and all other facts essential to a broad understanding of the

whole matter.” Hannan, 732 N.W.2d at 53 (quoting State v. Cooley, 608 N.W.2d

9, 15 (Iowa 2000) (en banc)). The district court also must admonish the

defendant “as to the usefulness of an attorney at that particular proceeding, and

made cognizant of the danger in continuing without counsel.” Id. (quoting

Cooley, 608 N.W.2d at 15).

      Here, the district court engaged in a thorough colloquy with Miller at the

withdrawal hearing and again immediately prior to the start of Miller’s trial.

Miller points to his answers to the following two questions to support his claim
                                        18


that he did not knowingly, intelligently, and voluntarily waive his right to

counsel:

            THE COURT: Have you had adequate time to discuss with
      your attorney whether or not you will waive your right to be
      represented by an attorney?

              THE DEFENDANT: No, sir.

              ....

            THE COURT: Have you discussed the trial strategy in this case
      with your attorney?

              THE DEFENDANT: No, sir.

But these statements taken in isolation do not reflect the full extent of the

colloquy.

      Although Miller indicated he did not have “adequate time to discuss with

[his] attorney whether or not [he] will waive [his] right to be represented by an

attorney,” he also informed the district court that he did not “wish to have some

time at [that] point to discuss that matter with [his attorney]” and “wish[ed] to

proceed with [his] waiver of attorney.” The district court informed Miller at the

withdrawal hearing on November 26 that it was willing to appoint another

attorney to represent him, but Miller declined the offer.

      In both colloquies, the district court adequately advised Miller of the perils

of self-representation and the benefits of having an attorney. It also explained

the   tasks    Miller   would    have    to   undertake,    including    “handling

cross-examinations of witnesses, objecting to evidence, . . . presenting evidence

at trial, and making opening and closing statements at trial.” Likewise, the

district court discussed the nature of the charges, the punishment, and the rules
                                          19


that Miller would be subject to in representing himself even though he is not a

licensed attorney. After all of this, Miller reiterated his desire to represent himself

with only the assistance of standby counsel. He also revealed during the colloquy

that he had represented himself in the past with the assistance of standby

counsel.

      Miller claims he was forced to represent himself because he did not want

to waive his right to a speedy trial, but there was adequate time to appoint new

counsel. In discussing the appointment of standby counsel, the district court

asked the prosecutor if he believed standby counsel could be brought up to speed

in Miller’s case if the matter was continued to a time within the 90-day speedy

trial demand. The prosecutor answered, “I could do it if I was still on the defense

bar . . . . Yeah, I could walk into this case and be standby counsel.” Miller was

in fact able to spend time with standby counsel for a “few days . . . going over

everything” leading up to trial. Standby counsel likely could have been prepared

to fully represent Miller if Miller had not waived his right to counsel given one of

the purposes of standby counsel is “to be available to represent the accused in

the event that termination of the defendant’s self-representation is necessary.”

State v. Martin, 608 N.W.2d 445, 451 (Iowa 2000) (en banc).

      At the time of the withdrawal hearing, the trial was scheduled for

December 2, six days after the hearing. But the trial was continued to

December 9, thirteen days after the hearing, due to a witness availability issue

and the speedy trial deadline was not until December 16—almost three weeks

after the withdrawal hearing. Thus, there was no “false choice” between waiving
                                        20


his right to counsel or waiving his right to a speedy trial. “The purpose of a

colloquy is to provide fair notice of the obstacles inherent in self-representation

before an accused embarks on so perilous an endeavor.” Cooley, 608 N.W.2d at

16. The district court met that purpose both at the withdrawal hearing and

immediately prior to the start of Miller’s trial before concluding Miller knowingly,

intelligently, and voluntarily waived his right to counsel.

      IV. Conclusion.

      We affirm Miller’s convictions for the aforementioned reasons.

      DECISION OF COURT OF APPEALS AND DISTRICT COURT JUDGMENT

AFFIRMED.

      All justices concur. Appel, J., files a concurrence.
                                         21


                                                          #20–0359, State v. Miller

APPEL, Justice (concurring).

      I agree with the majority based on the specific facts of this case, but I write

separately to emphasize that there may be situations where a trial judge should

engage in at least a limited inquiry before permitting the withdrawal of counsel

on the eve of trial.

      We do not know for sure why counsel declared he was required to withdraw

nineteen days prior to the speedy trial deadline in this case. If the withdrawal

was prompted by a determination of the client to commit perjury, the caselaw

provides at least two different approaches. Under the approach of the Colorado

Supreme Court in People v. Schultheis, the attorney must simply declare that

they have an “irreconcilable conflict” with the client, and that is the end of the

matter. 638 P.2d 8, 14 (Colo. 1981) (en banc). The approach in Schultheis is

consistent with comment 3 to Iowa Rule of Professional Conduct 32:1.16, which

states, “The lawyer’s statement that professional considerations require

termination of the representation ordinarily should be accepted as sufficient.”

(Emphasis added.)

      Yet, in Witherspoon v. United States, the District of Columbia Court of

Appeals suggested that when an attorney seeks to withdraw, the trial court

should conduct a hearing on the matter. 557 A.2d 587, 588, 591–92 (D.C. 1989);

see id. at 591 n.2 (“In order to avoid the prejudice to appellant . . . the judge who

presides at appellant’s trial should be different from the judge who conducts the

conflict inquiry.”); see also Sanjit S. Shah, The Witherspoon Approach: How a
                                        22


Court Should Decide Defense Counsel’s Motion to Withdraw When the Accused

Insists Upon the Presentation of Perjurious Witness Testimony, 35 How. L.J. 155,

166–71 (1992) (arguing that the Witherspoon approach could better protect a

defendant’s Sixth Amendment right to representation than the Schultheis

approach). The posture in Witherspoon was different from the posture here in

that the record revealed the client wished to call witnesses whom counsel stated

would adversely affect his representation. 557 A.2d at 591.

      Ordinarily, when counsel files a motion to withdraw well in advance of

trial, the Schultheis approach may be followed without harm to the client. New

counsel may simply be appointed and, perhaps, the problem will be resolved.

But when a motion to withdraw is filed close to the speedy trial deadline, the

criminal defendant may be forced to choose between representation by counsel

and their right to a speedy trial. In this setting, the case can be made that the

trial judge should engage in a more searching inquiry in an effort to avoid

requiring the defendant to choose between their right to counsel and their right

to a speedy trial. Of course, care should be made not to unnecessarily intrude in

attorney-client communications, but the district court can enquire about the

general nature of the conflict and probe to see if pragmatic alternatives are

available that avoid a surrender of the defendant’s rights to the assistance of

counsel and to speedy trial.

      And there might be potential solutions available. For instance, if the

counsel’s concern is a client potentially committing perjury, the court could have

the client testify in the narrative. See Wilkins v. Scribner, 263 F. App’x 638, 639–
                                        23


40 (9th Cir 2008) (holding it was “constitutionally reasonable” to make use of

“the ‘free narrative’ option to avoid ethical problems”). Although Iowa has not yet

formally recognized this “free narrative” approach, comment 7 to Iowa Rule of

Professional Conduct 32:3.3 seems to suggest the use of free narrative. See Iowa

R. Prof’l Conduct 32:3.3 cmt. 7 (“An advocate’s obligation under the Iowa Rules

of Professional Conduct is subordinate to a court’s directive requiring counsel to

present the accused as a witness or to allow the accused to give a narrative

statement if the accused so desires.”). Additionally, this approach has been

identified by commentators as a possible permissible alternative. See 16 Gregory

C. Sisk & Mark S. Cady, Iowa Practice Series Lawyer & Judicial Ethics § 7:3(d)(1)

(2019) (noting that comment 7 to rule 32:3.3 “may indicate tentative acceptance

of or at least openness to the [free] narrative approach” and that although the

free narrative approach might not be perfect, it is within the trial court’s

discretion when facing an “impossible situation” in a criminal case).

      If the counsel’s concern stems from a conflict of interest, the confidential

dimension is likely to be significantly less worrisome than in the context of

potential client perjury. In State v. McKinley, we held that the court must

“independently evaluate whether the circumstances show an actual conflict or

serious potential for conflict before disqualifying defense counsels.” 860 N.W.2d

874, 880 (Iowa 2015) (“A conflict does not exist just because one party asserts it

does.”). Granted, in McKinley it was the defense counsel who requested a hearing

on the matter, but the point is we did not stop our inquiry once a potential
                                          24


conflict of interest has been identified. See id. at 877. Instead, we held that the

district court must dive deeper.

      Another possibility is that withdrawal was based on an irresolvable conflict

with the client. In an irresolvable conflict setting, a generalized judicial inquiry

to ensure that there is no realistic alternative to withdrawal may be appropriate

if withdrawal at the eleventh hour means the defendant must choose between

his right to counsel and his right to a speedy trial.

      Here, we do not know the basis for the motion to withdraw. It could have

been client perjury, a conflict of interest, an irresolvable conflict over strategy, or

perhaps some other reason. But the motion to withdraw occurred nineteen days

before the expiration of the speedy trial deadline. Although the timing was close,

Miller could have had new counsel appointed and proceeded to trial within his

speedy trial timeframe. Instead, he voluntarily chose to proceed pro se with the

assistance of standby counsel rather than have new counsel appointed for him.

      In a situation where defense counsel seeks to withdraw on the eve of trial

and where there is no possibility of appointing new counsel prior to the

expiration of the speedy trial deadline, we would have a different scenario. At

that point, because of the constitutional interests at stake, the district court

would be well advised to use a Witherspoon-type inquiry to determine whether it

is possible to avoid requiring the criminal defendant to choose between his

constitutional rights of representation by counsel and speedy trial.

      There is, however, one troubling case that is somewhat similar to our

present situation, Howell v. State, 443 A.2d 103 (Md. 1982). In Howell, the
                                       25


defendant was charged with conspiracy and second-degree murder. Id. at 104.

The defendant’s privately retained counsel moved to withdraw twenty days prior

to the trial date on the grounds of nonpayment of fees and because of the

possibility that counsel might be called as a witness in a suppression hearing

and at trial. Id. at 104. The public defender “refused to represent the accused

unless he agreed to a postponement.” Id. at 105.

      At a hearing, the trial court advised the defendant that the public defender

would not represent him without a postponement and that the trial court did not

have the authority or funds to appoint another lawyer who, in any event, would

also be unable to prepare for trial on such short notice. Id. But the defendant

insisted on both his right to counsel and his right to a speedy trial. The trial

court responded that the defendant had to choose between his right to a speedy

trial and his right to counsel. Id. at 106 (“[Y]ou can’t have your cake and eat it

in this case. You can either have your trial in 120 days, 180 days or, without

counsel, or you can have, wait a little while and have counsel appointed for

you who will represent you.”).

      The trial court ultimately determined that the defendant’s refusal to agree

to a postponement was a knowing and voluntary waiver of the right to counsel.

Id. The defendant was without counsel at multiple pretrial hearings, including a

suppression hearing, and eventually was unrepresented at a four-day trial where

a jury convicted him of conspiracy and second-degree murder. Id.

      On appeal, the Maryland Court of Appeals reversed the conviction. Id. at

107. It held that the defendant, under the circumstances, did not waive his right
                                         26


to counsel. Id. The court noted that private counsel’s motion to withdraw could

have been denied. Id. at 107–08. And, the trial court could have appointed other

counsel. Id. at 108. Or, the speedy trial deadline could have been extended for

good cause shown. Id.

      Here, however, the facts are somewhat different. First, the district court

did not advise the defendant that he had to choose between his right to a speedy

trial and his right to assistance of counsel. Instead, the district court offered the

defendant the appointment of another lawyer, which the defendant declined. At

that time, the speedy trial deadline was almost three weeks away. The record

does not establish that new counsel was not available to be prepared for trial

within the speedy trial deadline. Thus, unlike Howell, in this case, there was no

showing that the defendant was actually forced to choose between speedy trial

and his right to counsel.

      In the end, I agree with the result in this case on the narrow facts

presented and claims made on appeal. I concur because, as they say in the

movies, “it’s complicated.”